A single justice of this court denied Burnham relief from an order of the trial court that had denied a stay of execution of sentence pending appeal. A stay was denied because the defendant had not diligently perfected his appeal. See Mass. R. Crim. P. 31 (b), 378 Mass. 902 (1979). The sentence was the imposition of a fine. On his appeal from the judgment of the single justice, the defendant has failed to meet the requirement of S.J.C. Rule 2:21, 421 Mass. 1303 (1995), that he show why appellate review of the trial court’s decision cannot provide adequate relief. Abatement of the fine, if the appeal is successful, would provide adequate relief.

Judgment affirmed.